Exhibit 10.3

EXECUTIVE RETENTION AGREEMENT

This Executive Retention Agreement (“Agreement”) is entered into as of July 7,
2020 by and between Michael Alan Oehlert (the “Executive”) and Hi-Crush Services
LLC, a Delaware limited liability company, and its affiliated companies,
corporations, partnerships, business associations, parents, and subsidiaries
(collectively, “Hi-Crush” or the “Company”).

WHEREAS, the Company now desires to recognize contributions and incentivize the
Executive to continue in the employ of the Company; and

WHEREAS, in consideration of the Retention Bonus (as defined below), the
Executive agrees to forego eligibility for an annual bonus for 2020 and forfeit
any outstanding awards under the Hi-Crush Inc. Long Term Incentive Plan.

NOW, THEREFORE, the Company and the Executive agree as follows:

1. Retention Bonus.

(a) The Company will advance and pre-pay to the Executive the full amount of the
cash retention payment (the “Retention Bonus”) (less required and elected
withholdings) on July 10, 2020, subject to the Executive’s agreement to repay
the Retention Bonus to the Company in full if it is not earned in full on the
terms and conditions set forth below.

(b) The Retention Bonus shall be in an amount equal to $693,750. The Executive
will earn the Retention Bonus provided he remains employed with the Company
through the earlier of (i) June 30, 2021 or (ii) the effective date of the
Company’s emergence from bankruptcy (the “Vesting Date”).

(c) Notwithstanding the foregoing, if the Executive is terminated without Cause
(as defined below), or due to death or Disability (as defined below) or resigns
for Good Reason (as defined below) prior to the Vesting Date and the Executive
signs and does not revoke the Company’s standard general release of claims
(substantially in the form attached hereto as Exhibit A) within forty-five
(45) days of the Executive’s termination, the Executive will earn one hundred
percent (100%) of the Retention Bonus. If the Executive does not sign or the
Executive revokes the release then the Executive will be required to repay the
Retention Bonus as provided below. For the avoidance of doubt, if the Executive
is terminated for Cause or resigns without Good Reason prior to the Vesting
Date, the Executive will be required to repay the Retention Bonus to the
Company.

(d) If the Executive is required to repay the Retention Bonus, then the
Executive agrees to pay promptly to the Company, but in no event more than
thirty (30) days following the Executive’s termination of employment, one
hundred percent (100%) of the gross amount of the Retention Bonus. Upon the
Executive’s termination of employment, the Company may offset and reduce any
other compensation owed to the Executive, such as unpaid or future wages and
unreimbursed business expenses by the amount of the Retention Bonus the
Executive is required to repay to the Company. The Company reserves all other
rights and remedies available to recoup the full amount of the Retention Bonus
advanced under this Agreement, including the right to file a legal claim in
court.



--------------------------------------------------------------------------------

2. Certain Definitions.

(a) For purposes of this Agreement, “Cause” shall have the meaning set forth in
the Employment Agreement.

(b) For purposes of this Agreement, “Disability” shall exist if the Board of
Directors of the Company determines in good faith that the Executive is unable
to perform the essential functions of the Executive’s position (after accounting
for reasonable accommodation, if applicable and required by applicable law), due
to physical or mental impairment that continues, or can reasonably be expected
to continue, for a period in excess of one hundred-twenty (120) consecutive days
or one hundred-eighty (180) days, whether or not consecutive (or for any longer
period as may be required by applicable law) from the date hereof through the
Vesting Date.

(c) For purposes of this Agreement, “Employment Agreement” means that certain
Employment Agreement by and between the Company and the Executive, effective as
of May 21, 2019, as in effect on the date hereof.

(d) For purposes of this Agreement, “Good Reason” shall have the meaning set
forth in the Employment Agreement.

3. Taxes. The Company shall withhold from all payments to be paid to the
Executive pursuant to this Agreement all taxes that, by applicable federal,
state, local or other law of any applicable jurisdiction, the Company is
required to so withhold. The Executive acknowledges and agrees that the Company
has not provided any tax advice to the Executive in connection with this
Agreement and that the Executive has been advised by the Company to seek tax
advice from the Executive’s own tax advisors regarding this Agreement and any
payments that may be made to the Executive pursuant to this Agreement or any
repayments to the Company required by this Agreement.

4. Confidentiality. The Executive and the Company agree that they will not
disclose, or cause to be disclosed, the terms of this Agreement, or the fact
that this Agreement exists, except to their respective attorneys and/or tax
advisors or to the extent otherwise required by law.

5. No Employment Obligation. Nothing herein contained shall confer on the
Executive any right with respect to the continuation of employment or interfere
with the right of the Company or any affiliate of the Company to terminate such
employment.

6. Separation Payments. The Executive acknowledges and agrees that any severance
or separation payments or benefits he might be entitled to under the Employment
Agreement or otherwise with respect to a termination of Executive’s employment
prior to the effective date of the Company’s emergence from bankruptcy shall be
reduced by the Retention Payment.

 

2



--------------------------------------------------------------------------------

7. Governing Law. The validity, interpretation, construction and enforceability
of this Agreement shall be governed by the laws of the State of Texas without
giving effect to a choice or conflict of law provision or rule of such state.

8. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and supersedes all previous
written or oral representations, agreements and understandings between the
parties, whether expressed or implied.

If the Executive agrees to the terms of this Agreement, the Executive must sign
and return a copy of this Agreement to the Company by noon Central time on
July 7, 2020.

[Signature Page Follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by the parties hereto as of the
date first written above.

 

COMPANY:   EXECUTIVE: Hi-Crush Services, LLC,   Michael Alan Oehlert a Delaware
limited liability corporation  

 

By:  

/s/ Robert E. Rasmus

    By:  

/s/ Michael Alan Oehlert

Name:   Robert E. Rasmus     Name:   Michael Alan Oehlert Title:   CEO      

 

[Signature Page to Executive Retention Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Release

(see attached)



--------------------------------------------------------------------------------

Exhibit A

FORM OF GENERAL RELEASE OF LIABILITY

Introduction and General Information to Employee. Signing this release is one
condition to receiving certain benefits offered by Hi-Crush Services LLC
(together with its affiliates, the “Company”) that are in addition to anything
of value to which you already are entitled. You should thoroughly review and
understand the effect of the release before signing it. To the extent you have
any claims covered by this release, you will be waiving potentially valuable
rights by signing. You also are advised to discuss this release with your
attorney. You may take up to 211 days to consider whether or not to sign this
release.

 

1.

General Release. In exchange for retaining a retention payment of $X (the
“Retention Bonus”), I, NAME, completely RELEASE AND FOREVER DISCHARGE the
Company and each of its past or present subsidiaries and affiliates, its and
their past or present officers, directors, members, agents, attorneys,
representatives, shareholders or employees (collectively, the “Released
Parties”), acting in any capacity whatsoever, of and from any and all manner of
actions and causes of actions, suits, debts, claims and demands whatsoever in
law or in equity, whether known or unknown, which I ever had, now have, or
hereafter may have, or which my heirs, executors or administrators hereafter may
have against the Released Parties, by reason of any matter, cause or thing
whatsoever from the beginning of my employment with the Company through the date
of this release.

 

2.

Extent of Release. This release includes all claims, whether known or unknown,
which I may have that relate in any way either to the time of my employment or
my termination of employment, through the date I sign this release, except the
claims mentioned in paragraph 3 (Exceptions to Release). Some of the types of
claims, which I am releasing, although there also may be others not specifically
listed here, are all claims under local, state or federal law that relate to:

 

  (a)

Discrimination on the basis of sex, race, color, national origin, religion,
disability, sexual orientation or veteran status;

 

  (b)

Wrongful Discharge (including retaliatory discharge) or any other possible
restrictions on the Company’s ability to terminate its employees at will,
including, but not limited to, (i) violation of public policy, (ii) breach of
any express or implied covenant of the employment contract, and (iii) breach of
any covenant of good faith and fair dealing;

 

  (c)

Discrimination on the basis of age, including claims under the Age
Discrimination in Employment Act (the “ADEA”), 29 U.S.C. § 621 et seq., the
Older Workers Benefit Protection Act; 29 U.S.C. section 626(f) (the “OWBPA”) and
any applicable state or local law prohibiting age discrimination; and

 

  (d)

Civil actions relating to negligence, compensation, defamation, invasion of
privacy, fraud, misrepresentation, breach of contract, denial of leave or other
terms and conditions of employment, or infliction of emotional or mental
distress.

 

3.

Exceptions to Release. The only claims that this release does not include, are
claims related to:

 

  (a)

The consideration offered for this release;

 

  (b)

Any claims that controlling law clearly states may not be released by
settlement; and

 

1 

To be 45 days (and subject to other modifications) if the termination is a
“group termination”.



--------------------------------------------------------------------------------

  (c)

Any claims that may arise after the date this release is signed; and

 

  (d)

Any claim or right relating to indemnification, exculpation, duty to defend or
hold harmless provisions owed to me by the Company by virtue of any employment
agreement, organizational document of the Company, policy of the Company or
through any other source. By executing this Release, I in no way waive or give
up any rights I may have and relating to the foregoing obligations of the
Company,

 

4.

21-Day Consideration Period. I understand that I have twenty-one (21) days to
consider this release and consult an attorney if I wish to do so. However, I
knowingly and voluntarily waive the remainder of the 21-day consideration
period, if any, following the date I signed this release below. I have not been
asked by the Company to shorten the time period for consideration of whether to
sign this release. The Company has not threatened to withdraw or alter the
benefits due me prior to the expiration of the 21-day period nor has the Company
provided different terms to me because I have decided to sign the release prior
to the expiration of the 21-day consideration period.

 

5.

Revocation Period. I understand that I have a seven-day period after signing
this release in which to revoke or rescind my release, by informing the
Company’s Vice President, Human Resources, in writing of my decision to revoke
or rescind, and that this release will not be effective or enforceable until the
end of the seven-day period. The lapse of the repayment obligation associated
with the Retention Bonus in exchange for this release will not occur until the
eighth day after I sign this release.

 

6.

Return of Property. I understand and agree to return all confidential
information, computer hardware or software, files, papers, memoranda,
correspondence, customer lists, financial data, credit cards, keys, tape
recordings, pictures, and security access cards, and any other items of any
nature which were or are the property of the Company. I further agree not to
retain any copies of any such property in my possession or under my control.

 

7.

Non-disparagement. I agree not to disparage or in any way criticize the Company
and/or its officers, managers, supervisors, employees, investors, agents,
advisors, products, services or technology. However, I understand that nothing
contained in this Paragraph is intended to prevent me from testifying truthfully
in any legal proceeding.

 

8.

Confidentiality. I agree to maintain the confidentiality of this release and
will not disclose in any fashion this release, the amount of the benefits I
receive, and/or the substance or content of discussions involved in this release
to any person other than my attorneys, accountants, and tax advisors as required
by appropriate taxing authorities, or otherwise as required by law.
Notwithstanding anything to the contrary contained herein, nothing in this
release prohibits me from reporting possible violations of federal law or
regulation to any United States governmental agency or entity in accordance with
the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or any
other whistleblower protection provisions of state or federal law or regulation
(including the right to receive an award for information provided to any such
government agencies). Furthermore, in accordance with 18 U.S.C. § 1833,
notwithstanding anything to the contrary in this release: (a) I shall not be in
breach of this release, and shall not be held criminally or civilly liable under
any federal or state trade secret law (i) for the disclosure of a trade secret
that is made in confidence to a federal, state, or local government official or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (b) if I file a lawsuit for retaliation by the
Company for reporting a suspected violation of law, I may disclose the trade
secret to my attorney, and may use the trade secret information in the court
proceeding, if I file any document containing the trade secret under seal, and
do not disclose the trade secret, except pursuant to court order.



--------------------------------------------------------------------------------

9.

Binding Agreement. I understand that following the seven-day revocation period,
this release will be final and binding. I promise that I will not pursue any
claim that I have settled by this release. If I break this promise, I agree to
pay all of the Company’s costs and expenses (including reasonable attorneys’
fees) related to the defense of any claims other than claims under the OWBPA and
the ADEA. I understand, also, that if I pursue a claim against the Company under
the OWBPA and/or the ADEA, a court has the discretion to determine whether the
Company is entitled to restitution, recoupment, or set off (hereinafter
“reduction”) against a monetary award obtained by me in the court proceeding. A
reduction never can exceed the amount I recover, or the consideration I received
for signing this release, whichever is less. I also recognize that the Company
may be entitled to recover costs and attorneys’ fees incurred by the Company as
specifically authorized under applicable law.

 

10.

Protected Rights. Notwithstanding the other provisions of this release, I
understand that nothing contained in this release limits my ability to file a
charge or complaint with the Equal Employment Opportunity Commission (or similar
state or local agency) or any other federal, state or local governmental agency
or commission. I further understand that this release does not limit my ability
to communicate with any government agencies or otherwise participate in any
investigation or proceeding that may be conducted by any government agencies
(including, but not limited to, the U.S. Securities and Exchange Commission, the
U.S. Commodity Futures Trading Commission, or the U.S. Department of Justice),
including providing documents or other information, without notice to the
Company. To the extent a charge or complaint is filed by me or on my behalf, I
waive all rights to receive any monetary recovery from the Company as a result
of such action. However, this release does not limit my right to receive an
award for information provided to any government agencies.

 

11.

General Provisions. The validity of this release shall be construed under Texas
law. WITH RESPECT TO ANY SUIT, ACTION, OR OTHER PROCEEDING ARISING FROM (OR
RELATING TO) THIS RELEASE OR MY EMPLOYMENT WITH THE COMPANY, I IRREVOCABLY AGREE
TO THE EXCLUSIVE PERSONAL JURISDICTION AND VENUE OF ANY UNITED STATES FEDERAL OR
TEXAS STATE COURT WITHIN TRAVIS COUNTY, TEXAS. This release constitutes the
complete and total agreement between the Company and me. I represent that I am
not relying on any other agreements or oral representations not fully expressed
in this agreement. I agree that this release shall not be modified, altered, or
discharged except by written instrument signed by an authorized Company
representative and me. The headings in this release are for reference only, and
shall not in any way affect the meaning or interpretation of this release. I
further agree that this release may be used as evidence in a subsequent
proceeding in which the Company or I allege a breach of this release or as a
complete defense to any lawsuit. Other than this exception, I agree that this
release will not be introduced as evidence in any legal or administrative
proceeding or in any lawsuit. I agree that should any part of this release be
found to be void or unenforceable by a court of competent jurisdiction, that
determination will not affect the remainder of this release.

I sign this release voluntarily and knowingly in exchange for the consideration
described above and I am not relying on any statement or promise other than as
contained in this release. I agree that I have been and am advised in writing to
consult with an attorney prior to signing this release.

Date:                                                         

Signature:                                                 

Employee NAME